UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                  August 30, 2005


                                        Before

                   HON. JOEL M. FLAUM, Chief Judge

                   HON. RICHARD A. POSNER, Circuit Judge

                   HON. ANN CLAIRE WILLIAMS, Circuit Judge


No. 03-2234
                                                 Appeal from the United States District
UNITED STATES OF AMERICA,                        Court for the Western District of
              Plaintiff-Appellee,                Wisconsin.

      v.                                         No. 02-CR-132-S

JUSTIN KAMMERUD,                                 John C. Shabaz,
           Defendant-Appellant.                  Judge.



                                      ORDER

       After concluding that the district court did not err when it denied Justin
Kammerud safety valve relief, see 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2, we ordered a
limited remand so that the district court judge could determine whether he believed
Justin Kammerud’s sentence remained appropriate after United States v. Booker, 125
S. Ct. 738 (2005), relegated the United States Sentencing Guidelines to advisory
status. See United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).
      The district court judge has replied that he would impose the same sentence
knowing that the Guidelines are not mandatory. Therefore, “we will affirm the original
sentence against [Kammerud’s] plain error challenge provided the sentence is
reasonable, the standard of review prescribed by Booker, 125 S. Ct. at 765.” Paladino,
401 F.3d at 484.
No. 03-2234                                                                     Page 2


       The applicable United States Sentencing Guidelines sentencing range here was
108 to 135 months’ imprisonment. The district court sentenced Justin to 125 months.
Because Kammerud received a sentence within the properly-calculated guidelines
range, the sentence is presumptively reasonable. United States v. Mykytiuk, 415 F.3d
606, 608 (7th Cir. 2005).
       After our limited remand, Kammerud argued again to the district court that he
should receive safety valve relief. We have already concluded that the district court
did not err in denying him the benefit of the safety valve. None of the other arguments
the defendant presented to the district court convince us that his sentence was
unreasonable.
       The district court also satisfied its obligation under United States v. Dean, 414
F.3d 725 (7th Cir. 2005). The district court judge explained that he chose the 125
month sentence in part because of the numerous drug transactions and significant
quantity of methamphetamine precursor chemicals involved. He also explained that
he considered Kammerud’s age and lack of parental guidance, but that he balanced
these factors against the defendant’s choice to join a drug conspiracy and awareness
of his criminal conduct. After weighing all the circumstances in the case, he chose a
sentence near the end of the range.
      We cannot say that Kammerud’s sentence should be deemed “unreasonable.”
Therefore, the judgment of the district court is AFFIRMED.